COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 LAKESHA SAMUELS and                                               No. 08-13-00126-CV
 COREY SAMUELS                                    §
                   Appellants,                                       Appeal from the
                                                  §
 v.                                                             County Court at Law No. 3
                                                  §
 SAYED NASIR,                                                    of Tarrant County, Texas
                              Appellee.           §
                                                                  (TC# 2011-008740-3)
                                                  §

                                          JUDGMENT

        The Court has considered this cause on the record and concludes there was error in the
part of the judgment as to Corey Samuels for damages. We therefore reverse that part of the
judgment of the court below. The remainder of the judgment is affirmed as to Corey Samuels.
We affirm the trial court’s judgment in its entirety as to LaKesha Samuels, in accordance with
the opinion of this Court.
        We further order that upon the filing of a remittitur of $2,536.00 by Appellant Corey
Samuels on the damages within fifteen (15) days of our judgment, see TEX.R.APP.P. 46.3, the
judgment of the trial court is affirmed in all respects. If no remittitur is filed in accordance with
this opinion and judgment, the cause will be reversed and remanded for a new trial on damages.
        It is the further order that Appellee recover all costs of this appeal. This decision shall be
certified below for observance.

       IT IS SO ORDERED THIS 3RD DAY OF OCTOBER, 2014.

                                               YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J. (Not Participating)